Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant's filing 29 December 2020. Claims 1-20 were previously rejected. Claims 1, 17, and 20 have been amended according to Applicant’s amendments. Claims 21 and 22 have been added. Claims 15 and 16 have been cancelled. Accordingly, claims 1-14 and 17-22 are presently pending and under consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 September 2020 and 10 December 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant's arguments filed 29 December 2020 have been fully considered but they are not persuasive as detailed immediately below.
35 USC 101 Rejection –
Applicant’s argument regarding the rejection of claim 20 under 35 USC 101 as being directed to non-statutory subject matter has not been found persuasive. Applicant argues that paragraph [0091] should end the inquiry of whether the limitation of a computer readable storage medium is statutory subject matter because it includes the disclosure “In various embodiments, a non-transitory computer readable storage medium includes at least one memory section that stores operational instructions that, when executed by a processing system, for example, of a dispersed storage network (DSN), that includes a processor and a memory, causes the processing system to facilitate storage of a resource in memory of the dispersed storage network or other memory associated with the processing system.” However, this disclosure does not preclude a computer readable storage medium from including transitory signals per se. A computer readable storage medium is not necessarily a non-transitory computer readable storage 
Non-Statutory Double Patenting -
Further, Applicant’s arguments regarding the double patenting rejection are not persuasive but are moot as Applicant has amended the limitations, necessitating the non-statutory double patenting rejection detailed below.
35 USC 102/103 Rejection -
Additionally, Applicant’s arguments regarding newly amended claim 1 are not persuasive. Applicant argues Rossman does not disclose certain newly amended limitations. However, Rossman was not cited in the previous action to teach the particular limitations Applicant argues. For example, Applicant argues on page 12 of the remarks that Rossman does not disclose a dispersed storage network (DSN) and other limitations regarding the DSN. However, Rossman wasn’t cited to teach a DSN, but rather, teaching the concept of using a quorum for granting access to a protected resource. Instead, Baptist is being cited to teach the newly amended limitation of the DSN which previously was recited as a DST as further detailed in the rejection that follows below.
Applicant further argues Rossman does not disclose setting a protection status at “the paragraph spanning columns 1 and 2”. Examiner respectfully disagrees. Rossman at Col. 1 line 65 – Col 2 line 9 discloses the use of a quorum based authorization to “whereby multiple signatures can be required to obtain access to perform certain tasks”, or in other words, the resource effectively is in a set protected status until required signatures are received in order to unprotect the resource and grant access. Therefore, although the words are not exactly the same, Rossman teaches the limitation as presently claimed. Additionally, Baptist similarly teaches this limitation as explained in the rejection that follows below.
In response to applicant's argument that Rossman does not teach anything regarding dispersed storage, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Rossman and Baptist are in Applicant’s .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims include the limitations of a computer program product which do not exclude embodiments that are only signals and waves. As defined in the specification at [0091] various embodiments utilize a non-transitory computer readable storage medium. However, the disclosure does not preclude a computer readable storage medium, as in Claim 20, from including transitory signals per se. A computer readable storage medium is not necessarily a non-transitory computer readable storage medium. Examiner suggests amending the claim to exclude signals per se/propagating waves, for example, by amending to include “non-transitory computer readable storage medium”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 17-22  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 and 17-22 of copending Application No. 16/571,419 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites the same limitations as the reference application except for the recitation of a “minimum quorum” in the instant application vs a “quorum” in the reference application. “Quorum”, as defined in Oxford Languages as “the minimum number of members of an assembly or society that must be present at any of its meetings to make the proceedings of that meeting valid”. Accordingly, the recitation of a quorum implicitly discloses the need for a minimum quorum required before reaching quorum status.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 14, 17-22 rejected under 35 U.S.C. 103 as being unpatentable over Baptist et al (US 10387247 B2, hereinafter Baptist) in view of Kim et al (US 2017/0371573 A1, hereinafter Kim), further in view of Rossman et al (US 10291622 B1, hereinafter Rossman).
Regarding claims 1, 17, and 20, taking claim 17 as exemplary, Baptist discloses a processing system of a computing device comprises: at least one processor; a memory that stores operational instructions that when executed by the at least one processor cause the processing system to (See Baptist Fig. 1, disclosing DS processing unit 16 having computing core 26 and Fig. 2, disclosing main memory 54 and ROM BIOS 64 of computing core 26):
receive a resource to be stored in a dispersed storage network (DSN), the DSN comprising a DSN processing unit and plural DSN storage units (See Baptist Fig. 1, disclosing data file or block 38/40 sent from user device 14 to DS processing unit 16 and DS units 36) store the resource in the DSN by:
disperse storage error encoding one or more data segments of the resource into a plurality of encoded data slices (See Baptist Col 5 lines 22-35); and
transmitting the plurality of encoded data slices to a number of the DSN storage units such that the encoded data slices are written to respective memories in the number of the DSN storage units (See Baptist, Fig. 1, disclosing encoded slices stored to DS units 36 in dispersed storage and Col 5 line 65-67);
automatically set a protection status of the resource to a protected status at a time of writing of the encoded data slices (See Baptist, Col. 6, lines 10-17, disclosing data that is stored cannot be accessed unless the user device is authorized to access the requested data, or in other words, the data is in a protected status once written to the DSN in order to prevent unauthorized access). 
Baptist does not disclose wherein the resource can be read in the DSN but cannot be modified or deleted in the DSN while the protection status is the protected status.
However, Kim discloses storing a data resource as read-only until a user access is verified as authorized before allowing the erasure or modification of the previously protected data (See Kim, [0088], [0089]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the DSN system of Baptist with the read-only access before authorization verification of Kim in order to allow for data access while simultaneously preventing other (malicious) programs from performing a write operation and avoiding incorrect system operation (See Kim, [0038]).
Neither Baptist nor Kim disclose but Rossman discloses:
determine a set of actor parties required to authorize a change of the protection status of the resource from the protected status to an unprotected status (See Rossman, Col. 1 line 65-Col. 2 line 9, disclosing quorum-based access mechanism requiring multiple signatures to obtain access to perform certain tasks, where tasks are protected unless quorum is reached to unprotect the resource);
determine a minimum quorum size for a number of the set of actor parties required to authorize a change of the protection status of the resource from the protected status to the unprotected status (See Rossman, Col. 1 line 65-Col. 2 line 9);
receive, from a plurality of requestors via a network, a plurality of authorizations to change the protection status of the resource from the protected status to the unprotected status (See Rossman, Fig. 2, disclosing multiple clients accessing a managed resource via a network 104 and Fig. 3, step 310, disclosing a quorum verification, which requires a plurality of authorizations to satisfy and authorize access, and steps 316 and 320, authorizing the access request, or changing the status to unprotected, and processing the request, and Col. 5, lines 25-29, disclosing requiring multiple entities to submit requests… before a request can be authorized);
identify a plurality of subsets of the plurality of requestors, wherein each one of the plurality of subsets corresponds to one of the set of actor parties (See Rossman, Col. 8, lines 10-14, wherein a subset of the plurality of requestors is disclosed by each signatory that is authorized for access); and
set the protection status of the resource to the unprotected status in response to determining, for every one of the set of actor parties, that a number of requestors in a corresponding one of the plurality of subsets of the plurality of requestors is greater than or equal to the minimum quorum for the one of the set of actor parties (See Rossman, Fig. 3, step 310 making a determination of whether a quorum is satisfied, and step 316 and 320, processing the request when the request is authorized by meeting the quorum rules).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the dispersed network storage system of Baptist and Kim with the quorum verification of Rossman as requiring a quorum before authorizing access can further minimize the impact or risk of compromised access (See Rossman Col. 5, lines 25-29).
Regarding claims 2 and 18, taking claim 18 as exemplary, Baptist in view of Kim, further in view of Rossman disclosed the processing system of claim 1 as described hereinabove. Rossman further discloses receiving, via the network, a request indicating a modification of the resource (See Rossman, Fig. 3, receive request 302); and
facilitating the modification of the resource in response to determining the protection status of the resource is set as the unprotected status (See Rossman, Fig. 3, authorize and process request 316 and 320).
Regarding claim 3, Baptist in view of Kim, further in view of Rossman exemplarily disclosed the method of claim 2 as described hereinabove. Rossman further discloses wherein the request is received from one of the plurality of requestors (See Rossman, Col. 5, lines 42-44), and wherein the modification of the resource is facilitated in further response to determining that the one of the plurality of requestors corresponds to one of the set of actor parties (See Rossman, Col. 6, lines 1-31).
Regarding claim 4, Baptist in view of Kim, further in view of Rossman exemplarily disclosed the method of claim 1 as described hereinabove. Rossman further discloses maintaining the protection status of the resource as the protected status in response to determining, for one of the set of actor parties, that the number of requestors in the corresponding one of the plurality of subsets of the plurality of requestors is less than the minimum quorum for the one of the set of actor parties (See Rossman, Fig. 3, steps 310 and 308, denying access request based on failing to meet quorum rules, Col. 6, lines 21-35).
Regarding claims 5 and 19, taking claim 19 as exemplary, Baptist in view of Kim, further in view of Rossman disclosed the processing system of claim 17 as described hereinabove. Rossman further discloses wherein identifying the plurality of subsets of the plurality of requestors includes extracting credential data from at least one of the plurality of authorizations (See Rossman, Col 5, lines 3-15) and wherein each one of the plurality of subsets includes only ones of the plurality of requestors with credential data extracted from corresponding ones of the plurality of authorizations indicating the ones of the plurality of requestors are validated as members of one of the set of actor parties corresponding to the one of the plurality of subsets
Regarding claim 6, Baptist in view of Kim, further in view of Rossman exemplarily disclosed the method of claim 5 as described hereinabove. Rossman further discloses wherein at least one of the plurality of requestors is included in none of the plurality of subsets in response to determining that the credential data for the at least one of the plurality of requestors indicates the at least one of the plurality of requestors is not validated as a member of any of the set of actor parties (See Rossman, Col 10, lines lines 50-61 disclosing various embodiments requiring a specified number of requestors of the plurality of requestors to meet quorum requirements, for example, three of five, but also other users may join via additional requests that are not part of the quorum but nonetheless can access the resource so long as quorum is met and have appropriate signatures, from appropriate sources, or types of sources, Col 9, lines 1-7).
Regarding claim 7, Baptist in view of Kim, further in view of Rossman exemplarily disclosed the method of claim 1 as described hereinabove. Rossman further discloses wherein a number of actor parties in the set of actor parties is greater than one, and wherein the minimum quorum for each the set of actor parties is greater than or equal to one (See Rossman, Col. 10, lines 50-56 and Col. 13, lines 22-27, disclosing two or at least two signatories to a quorum).
Regarding claim 8, Baptist in view of Kim, further in view of Rossman exemplarily disclosed the method of claim 7 as described hereinabove. Rossman further discloses wherein a first one of the set of actor parties corresponds to an owner party, wherein a second one of the set of actor parties corresponds to an operator party, wherein the owner party corresponds to a plurality of end users, wherein the operator party includes a single operator (See Rossman, Col. 6, lines 26-31, disclosing authorization for access is granted based on the authorization privileges of a primary caller, corresponding to Applicant’s operator party of one, and also multi-part authorization where each caller also needs authorization before access can be granted),
wherein the minimum quorum for the operator party is equal to one, and wherein the protection status of the resource is set to the unprotected status in response to determining that the number of requestors in a first one of the plurality of subsets of the plurality of requestors corresponding to the owner party is greater than or equal to a minimum quorum for the owner party, and in further response to determining that the number of requestors in a second one of the plurality of subsets of the plurality of requestors corresponding to the operator party includes the single operator (See Rossman, Col. 6, lines 26-31, disclosing authorization for access is granted based on the authorization privileges of the primary caller, corresponding to Applicant’s operator party of one, and also multi-part authorization where each caller also needs authorization before access can be granted, or a required quorum).
Regarding claim 9, Baptist in view of Kim, further in view of Rossman exemplarily disclosed the method of claim 8 as described hereinabove. Rossman further discloses determining the plurality of end users in the owner party based on identifying a plurality of end users corresponding to the resource (See Rossman, Col. 11, 46-50, disclosing receiving a request to a resource which triggers notifications to potential callers that requires their additional requests/calls, signatures for authorization).
Regarding claim 10, Baptist in view of Kim, further in view of Rossman exemplarily disclosed the method of claim 8 as described hereinabove. Rossman further discloses wherein the minimum quorum for the owner party is greater than one (See Rossman, Col. 13, lines 23-25).
Regarding claim 14, Baptist in view of Kim, further in view of Rossman exemplarily disclosed the method of claim 1 as described hereinabove. Rossman further discloses wherein the minimum quorum for at least one of the set of actor parties is calculated as a function of a number of possible requestors included in the at least one of the set of actor parties, and wherein the number of possible requestors included in the at least one of the set of actor parties is greater than one (See Rossman, Col. 12, lines 56-65).
Regarding claim 21, Baptist in view of Kim, further in view of Rossman disclosed the method of claim 1 as described hereinabove. Baptist further discloses wherein the number of the DSN storage units equals an information dispersal algorithm (IDA) width threshold number (See Baptist, Col 5, lines 27-35, disclosing storing at least k number of slices into devices needed for reconstruction is the threshold number of devices/slices necessary).
Regarding claim 22, Baptist in view of Kim, further in view of Rossman disclosed the method of claim 21 as described hereinabove. Baptist further discloses wherein the computing device is the DSN processing unit
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baptist in view of Kim, further in view of Rossman, and further in view of McKelvie et al (US 10,216,949 B1, hereinafter McKelvie).
Regarding claim 11, Baptist in view of Kim, further in view of Rossman exemplarily disclosed the method of claim 7 as described hereinabove. None of Baptist, Kim, or Rossman discloses wherein an additional actor party corresponds to an arbitrator party, further comprising: identifying an arbitrator subset of the plurality of requestors, wherein the arbitrator subset includes ones of the plurality of requestors corresponding to the arbitrator party; determining, for exactly one of the set of actor parties, that a number of requestors in a corresponding one of the plurality of subsets of the plurality of requestors is less than the minimum quorum for the one of the set of actor parties; and
setting the protection status of the resource to the unprotected status in response to determining, for all remaining ones of the set of actor parties, that a number of requestors in a corresponding one of the plurality of subsets of the plurality of requestors is greater than or equal to the minimum quorum for the one of the set of actor parties, and in response to further determining that a number of requestors in the arbitrator subset is greater than or equal to a minimum quorum for the one of the set of actor parties. 
However, McKelvie discloses wherein an additional actor party corresponds to an arbitrator party, further comprising: identifying an arbitrator subset of the plurality of requestors, wherein the arbitrator subset includes ones of the plurality of requestors corresponding to the arbitrator party; determining, for exactly one of the set of actor parties, that a number of requestors in a corresponding one of the plurality of subsets of the plurality of requestors is less than the minimum quorum for the one of the set of actor parties (See McKelvie, Fig. 1, at time 102 and time 104, and Col. 3, line 65-Col. 4, line 3, disclosing a plurality of members belonging to quorum set 120 and member 124 as an arbitrator subset but also not yet a part of the quorum set 120 and therefore less than the minimum quorum for the one of the set of actor parties); and
setting the protection status of the resource to the unprotected status in response to determining, for all remaining ones of the set of actor parties, that a number of requestors in a corresponding one of the plurality of subsets of the plurality of requestors is greater than or equal to the minimum quorum for the one of the set of actor parties, and in response to further determining that a number of requestors in the arbitrator subset is greater than or equal to a minimum quorum for the one of the set of actor parties (See McKelvie, Fig. 1, at time 106 wherein the arbitrator member 124 is part of the quorum set 120 and satisfies a quorum requirement, and Col. 4 lines 40-48, disclosing quorum requirement may be satisfied based on the new quorum set and access requests may be sent and satisfied via the new quorum set so long as minimum quorum requirements are met).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the quorum based resource access DSN system of Baptist, Kim, and Rossman with the quorum modification process of McKelvie as on occasion dynamic quorum membership changes made be needed while maintaining protection of data across a distributed system (See McKelvie Col. 3, lines 20-26).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Baptist in view of Kim, further in view of Rossman, and further in view of Viavant et al (US 2007/0261103, hereinafter Viavant).
Regarding claim 12. Baptist in view of Kim, further in view of Rossman exemplarily disclosed the method of claim 1 as described hereinabove. None of Baptist, Kim, or Rossman disclose receiving minimum quorum selection data, wherein the minimum quorum selection data was generated by a client device corresponding to an administrator based on user input to a graphical user interface in response to a prompt presented by the graphical user interface, wherein the graphical user interface was displayed by a display device of the client device; wherein the minimum quorum is determined for each of the set of actor parties based on the minimum quorum selection data.
However, Viavant discloses receiving minimum quorum selection data, wherein the minimum quorum selection data was generated by a client device corresponding to an administrator based on user input to a graphical user interface in response to a prompt presented by the graphical user interface, wherein the graphical user interface was displayed by a display device of the client device; wherein the minimum quorum is determined for each of the set of actor parties based on the minimum quorum selection data
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the quorum based resource access DSN storage system of Baptist, Kim, and Rossman with the GUI minimum quorum input of Viavant as the use of GUI provides for convenient system data input. 
Regarding claim 13, Baptist in view of Kim, further in view of Rossman exemplarily disclosed the method of claim 1 as described hereinabove. Rossman further discloses wherein a sum of minimum quorums for all of the set of actor parties is greater than one in response to requiring the minimum quorum selection data to adhere to a number of actor parties in the set of actor parties being greater than one, and the minimum quorum for each the set of actor parties being greater than or equal to one (See Rossman, Col. 10, lines 50-56 and Col. 13, lines 22-27, disclosing two or at least two signatories to a quorum).
None of Baptist, Kim, or Rossman disclose prompting presented by the graphical user interface requiring the minimum quorum selection data to adhere to a number of actor parties in the set of actor parties. 
However, Viavant discloses prompting presented by the graphical user interface requiring the minimum quorum selection data to adhere to a number of actor parties in the set of actor parties (See Viavant, Fig. 1b and [0010], disclosing sending a request from a client at a GUI indicating the acceptable quorum members to authorize access and attempting to receive authorization from the inputted quorum members).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the quorum based resource access DSN storage system of Baptist, Kim, and Rossman with the GUI minimum quorum input of Viavant as the use of GUI provides for convenient system data input. 


EXAMINER’S NOTE
	
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H KWONG whose telephone number is (571)272-8691.  The examiner can normally be reached on Monday-Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/E.H.K/Examiner, Art Unit 2137                                                                                                                                                                                                        
/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137